2263 S. Harvard Boulevard
Los Angeles, California 90018-2143

OO OF KN DB AW FW Ne

NN Bw NN KH NN LY DN DDD wm i md
eo SN Oo A BR WD NR ODO Oo OULU UR UGULUlUmLRER LULU

 

Case 2:20-cv-05207-DMG-JPR Document 13 Filed 07/01/20 Page 1of 28 Page ID #:56

Harold Greenberg, Esq. (SBN: 40827)

Jenifer Anisman, Esq. (SBN: 258140)

LAW FIRM OF HAROLD GREENBERG

2263 South Harvard Boulevard

Los Angeles, CA 90018-2143

Telephone: (323) 732-9536

Facsimile: (323) 732-0803
Harold@lawfirmofhg.com; Jenifer@lawfirmofhg.com

Attorneys for Defendant LATINO PLAZA, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY BOUYER, Case No. 2:20-cv-05207-DMG-JPR
Plaintiff,
DEFENDANT LATINA PLAZA, LLC’S
BRIEF IN SUPPORT OF DECLINING
SUPPLEMENTAL JURISDICTION OF
PLAINTIFF’S UNRUH ACT CLAIM;

DECLARATION OF JENIFER ANISMAN

VS.

LATINO PLAZA, LLC

Defendants.

Newer Nene See” Senn Sagat Somat! maga! emaet! \magapt

 

COMES NOW Defendant LATINO PLAZA, LLC (“Plaza”) who hereby prays
that the Court decline supplemental jurisdiction over Plaintiff’s Unruh Act claim on the
basis that the underlying policy and legislative intent in enacting the relevant California
Statutes were implemented for exercising jurisdiction in cases like the one at bar.

The recent case, Langer v. Petras, Case No. 19-cv-1408-CAB-BGS (S.D. Cal.
July 31, 2019) mirrors the case at bar and the policy considerations behind declining

Supplemental Jurisdiction and dismissing the case without prejudice is succinctly stated:

“Here, the complaint states a federal claim for violation of the ADA, along with a
state law claim for violation of the Unruh Act. As a result, while the ADA does

 

BRIEF IN SUPPORT OF DECLINING SUPPLEMENTAL JURISDICTION

 

 
2263 §. Harvard Boulevard
Los Angeles, California 90018-2143

oO fF SN DBD TW BP WD NHN

NH N N NH NK YD RQ HR DR med pd
oo ND WN ek BY YH K$§ CO OO MW SI DBD HW BR WY HH & Oo

 

Case 2:20-cv-05207-DMG-JPR Document 13 Filed 07/01/20 Page 2 of 28 Page ID #:57

not entitle a plaintiff to recover damages, the complaint seeks statutory damages
under the Unruh Act. Meanwhile, the same injunctive relief available under the
ADA is also available under the Unruh Act. See Schutza v. Cuddeback, 262 F.
Supp. 3d 1025, 1031 (S.D. Cal. 2017) (noting that "[i]t is unclear what
advantage—other than avoiding state-imposed pleading requirements—
Plaintiff gains by being in federal court since his sole remedy under the ADA is
injunctive relief, which is also available under the Unruh Act."). Thus, the state
claim and the issues related thereto substantially predominate over the ADA
claim, which appears to be a secondary claim included to justify filing the
complaint in this Court, rather than a necessary (let alone predominant) claim in
this lawsuit. See Rutherford v. Ara Lebanese Grill, No. 18-CV-01497-AJB-WVG,
2019 WL 1057919, at *3 (S.D. Cal. Mar. 6, 2019) (declining supplemental
jurisdiction over Unruh Act claim because Unruh Act claim substantially
predominated over ADA claim).

In addition, the important interest of comity supports declining jurisdiction. ...
California has a strong interest in protecting its citizens and businesses from
abusive litigation and also in preventing its own laws from being misused for
unjust purposes. In 2012, in an attempt to deter baseless claims and vexatious
litigation, California adopted heightened pleading requirements for disability
discrimination lawsuits under the Unruh Act. See CAL. CIV. PRO CODE §
425.50[2]; SB 1186, Chapter 383 § 24 (Ca. 2012). Mr. Langer has filed more than
forty (40) disability discrimination cases in this court over this past year.
Accordingly, the need for California's procedural protections appears
particularly acute.

Finally, "federal courts may properly take measures to discourage forum
shopping.” Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL
950329, at *3 (S.D. Cal. Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460,
467-68 (1965)); Schuiza v. Cuddeback, 262 F. Supp. 3d at 1031 (holding that
plaintiff who had filed numerous ADA actions in federal court was engaging
in forum shopping "to avoid California's heightened pleading requirements
for disability discrimination claims."). "[I]t would be improper to allow
Plaintiff to use the federal court system as a loophole to evade California's
pleading requirements." Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at
*5. "Therefore, as a matter of comity, and in deference to California's substantial
interest in discouraging unverified disability discrimination claims, the Court
declines supplemental jurisdiction over Plaintiff's [state law claims]." Schutza v.
Cuddleback, 262 F. Supp. 3d at 1031.” (Langer v. Petras Supra, emphasis added).

-2-

 

 

BRIEF IN SUPPORT OF DECLINING SUPPLEMENTAL JURISDICTION

 
2263 S. Harvard Boulevard
Los Angeles, California 90018-2143

Co Oo NY OHO OH BR WY YN Se

DN ND DO BRD RD RDN teehee et
oo NS DW A SP HO NHN S-§ FD OO OH sa WD wD BR WH LH & |

q

 

base 2:20-cv-05207-DMG-JPR Document13 Filed 07/01/20 Page 3 of 28 Page ID #:58

Here, like Langer, Plaintiff Anthony Bouyer has filed numerous ADA actions, in
fact, Anthony Bouyer has filed 289 lawsuits in the last six months (Declaration of Jenifer
Anisman “Anisman Decl.” 42 and Ex. A).

As stated in the Declaration of Jenifer Anisman:

1. LPL has not violated any state or federal laws and is in full compliance with the
Americans with Disabilities Act (Anisman Decl. 94).

2. Within 95 minutes of filing our first paper, we received a “form” settlement
demand from Anthony Bouyer’s attorney (Anisman Decl. 3).

3. We intend to defend this case and the Plaintiffs are entitled to the protections
afforded it by, inter alia, Code of Civil Procedure section 425.50 (Anisman Decl.
{5).

The State laws were enacted precisely to address the type of litigant and
litigation present here and therefore, Plaintiff should be required to adhere to the
heightened pleading requirements under California State Law.

For the foregoing reasons, the Court should not exercise supplemental
jurisdiction over Plaintiff's Unruh Act claims because all of the value factors weigh
against the Court exercising supplemental jurisdiction and there are no compelling

reasons to allow the plaintiff to sidestep the State requirements.

DATED: July 1, 2020 LAW FIRM OF HAROLD GREENBERG

/s/

By:

 

Jenifer Anisman, Esq.
Attorneys for Defendant LATINO PLAZA,
LLC.

-3-
BRIEF IN SUPPORT OF DECLINING SUPPLEMENTAL JURISDICTION

 

 

 
2263 S. Harvard Boulevard
Los Angeles, California 90018-2143

Oo Oo NY DW A BR WY LPO =

pee td
nm & Ww bw Fe ©}

 

pase 2:20-cv-05207-DMG-JPR Document 13 Filed 07/01/20 Page 4 of 28 Page ID #:59

DECLARATION OF JENIFER ANISMAN

I, Jenifer Anisman, declare:

1. Iam an associate at the Law Firm of Harold Greenberg, the attorneys of record
herein for Defendant LATINA PLAZA, LLC. I am licensed to practice in the
State of California, the United States Tax Court and the United States Supreme
Court. I have personal knowledge of each fact stated in this declaration and if
called upon to do so, I could and would competently testify to those matters.

2. On June 26, 2020, I ran a search for Plaintiff's name in Federal Court. Attached
as Exhibit “A” is a true and correct copy of the results which reveal that someone
by the name of Anthony Bouyer has filed at least 289 lawsuits in the last six
months. The yellow line was added by myself to highlight the dates of filing.

3. On June 30, at 11:54am, I filed Defendant’s Application to Stay Case and Early
Mediation re ADA Disability Access Litigation. 95 minutes later, at 1:29pm, we
received a “form” settlement demand from Anthony Bouyer’s attorney.

4. Our client has informed us that they are in compliance with all applicable laws.

5. As such, we intend to defend this case and the Plaintiffs are entitled to the

protections afforded it by, inter alia, Code of Civil Procedure section 425.50.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

DATED: July 1, 2020 /s/

 

Jenifer Anisman

4.
BRIEF IN SUPPORT OF DECLINING SUPPLEMENTAL JURISDICTION

 

 

 
Case 2:20-cv-05207-DMG-JPR Document 13 Filed 07/01/20 Page 5of28 Page ID #:60

EXHIBIT A
ACER Case logulpr: SFL §264507-DMG-JPR Document 13 hrdacbrsrowis-eov/palgeecs/ssprpliresplts(gating igh? gid=eb05...

of 4

 

DA ce
rr

CD
WEIN

Case Locator |

Search | Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]
Result Count: 304 (6 pages)

Current Page: 1

arch Results

 

|

 

 

| Party Name | Case Number | Case Title | Court | Date Filed | Date Closed |
Bouyer, Anthony 0:2001cv03835 Bouyer, et al v. U.S. Court Of 08/02/2001 12/28/2001
Simon Appeals, Sixth
Circuit
Bouyer, Anthony 2:2020cv05425 Anthony Bouyerv. California Central 06/18/2020
(pla) The Lankershim District Court
Plaza Shopping
Center et al
Bouyer, Anthony 2:2020cv05427 Anthony Bouyerv. —_ California Central 06/18/2020
(pla) Jospeh A. District Court
Radwan, et al
Bouyer, Anthony 2:2020cv05431 Anthony Bouyerv. —_ California Central 06/18/2020
(pla) Bassam District Court
Mechammil, et al
Bouyer, Anthony 2:2020cv05433 Anthony Bouyerv. _—_ California Central 06/18/2020
(pla) Sun Valley District Court
Development
Partners, LLC et al
Bouyer, Anthony 2:2020cv05434 Anthony Bouyerv. — California Central 06/18/2020
(pla) Montecito Peak District Court
Investments, LLC
et al
Bouyer, Anthony 2:2020cv05435 Anthony Bouyer v. California Central 06/18/2020
(pla) Donn E. Rediger, District Court
etal
Bouyer, Anthony 2:2020cv05437 Anthony Bouyerv. _— California Central 06/18/2020
(pla) 14846-52 Ventura _— District Court
LLG, et al
Bouyer, Anthony 2:2020cv01237 Anthony Bouyer v. California Central 02/07/2020 04/03/2020
(pla) NJR Realty, LLC, District Court
et al
' Bouyer, Anthony 2:2020cv01238 Anthony Bouyerv. — California Central 02/07/2020 04/29/2020
(pla) Ofer Shapira and District Court
Limor Benjamin,
et al
Bouyer, Anthony 2:2020cv01239 Anthony Bouyer v. California Central 02/07/2020 05/12/2020
(pla) Stockdale District Court
Holdigns |, LLC et
al
Bouyer, Anthony 5:2019cv02503 Anthony Bouyer v. California Central 12/31/2019 01/03/2020
(pla) 9535 Reseda District Court
Medical, LLC et al
Bouyer, Anthony 2:2019cv10992 Anthony Bouyerv. California Central 12/31/2019 02/28/2020
(pla) 9535 Reseda District Court

Medical, LLC et al

6/26/2020, 11:33 AM
CER Case Leeper: SepephRegyso07-DMG-JPR Document 13 htfprdacbrsrouis.cov/peygezer/seprp i resmtnypartigs jsf l=eb05...

Wa

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Case Number

2:2020cv00334

2:2020cv00335

2:2020cv00337

2:2020cv00338

2:2020cv00339

2:2020cv00340

2:2020cv00342

| 2:2020cv00343

2:2020cv00344

2:2020cv00425

5:2020cv00112

| 2:2020cv00620

2:2020cv00621

2:2020cv00622

| 2:2020cv00623

Case Title

| Anthony Bouyer v.
| Bellaire Reseda
_ Properties, LLC et

al

| Anthony Bouyer v.
| SandU

| Investments LLC

| etal

Fahmy Mushmel,

| etal

LLC, et al
Anthony Bouyer v.

| Elza Hancz et al

Anthony Bouyer v.

8940 Reseda LLC

: etal

ANTHONY
| BOUYER, an
individual, v. ADH

BELPO, LLC, a
Nevada limited
liability company

et al

Anthony Bouyer v.
; 19641 Parthenia
| St. LLC etal

Anthony Bouyer v.

Elza Hancz et al

| Anthony Bouyer v.

Clifford Paul
Mickool, et al

Anthony Bouyer v.

Tigertail Park LLC
et al

Anthony Bouyer v.

_ Jonker

Investments, LP
et al

| Anthony Bouyer
| v.Sterling Real

Estate Group, LLC

et al

| Anthony Bouyer v.
| Coast-United

Advertising Co.,

Inc. et al

Anthony Bouyer v.

| DMP Real Estate
| Investors, LLC et
' al

| Court

California Central

' District Court

Anthony Bouyer v.

"Anthony Bouyer v.
| Norina Properties,

California Central
District Court

California Central
District Court

Califommia Central
District Court

| California Central

District Court

California Central
District Court

California Central
District Court

' California Central

District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Califomia Central
District Court

Date Filed

01/13/2020

01/13/2020

01/13/2020

01/13/2020

01/13/2020

01/13/2020

01/13/2020

| 01/13/2020

01/13/2020

01/15/2020

01/15/2020

' 01/22/2020

01/22/2020

01/22/2020

01/22/2020

|
|

 

| 03/18/2020

Date Closed

03/27/2020

03/13/2020 |
04/09/2020

04/21/2020

02/14/2020 |

03/18/2020

05/23/2020

01/15/2020

03/02/2020

 

06/11/2020

04/10/2020

03/30/2020

6/26/2020. 11:33 AM
ALEK Case KQSRIRr DEANE O7-DMG-JPR Document 13 hiPIeECORROWAS EDV PeNgase/seMmplurestlispatinD jgf?h=cb05...

of 4

'

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

 

Case Number

2:2020cv00625

2:2020cv00626

2:2020cv00627

2:2020cv00628

2:2020cv00629

| 2:2020cv00630

2:2020cv00631

2:2020cv00633

2:2020cv00634

2:2020cv00635

2:2020cv00639

2:2020cv00640

2:2020cv00641

2:2020cv00642

2:2020cv00795

 

Case Title

Anthony Bauyer v.
KC 21
Investments, Inc.
etal

Anthony Bouyer v.
John V. Ciccarelli
etal

Anthony Bouyer v.
Lindworth Group
LLC, et al

Anthony Bouyer v.
Northwest
Business Park,
LLC, et al

Anthony Bouyer v.
Jordan
Properties, LLC et
al

Anthony Bouyer v.
Simco Financial
Services Inc. et al

Anthony Bouyer v.
Lucky 7 LLC et al

Anthony Bouyer v.

| Tripe S Proeprties

| etal

| Anthony Bouyer v.

 

Matthews
Investment Co. et
al

Anthony Bouyer v.
Karraa Real
Property 1, LLC et
al

Anthony Bouyer v.
Mission Village
Property, LLC et al

Anthony Bouyer v.
Victory Variel
Plaza, a California
Limited
Partnership et al

Anthony Bouyer v.
Canoga Office
Investors, LP et al

Anthony Bouyer v.
| and V Infinity
Properties LLC et
al

Anthony Bouyer v.

 

 

| Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Ceniral
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

| California Central

District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central

District Court

California Central

Spectrum Pacific | District Court

West, LLC et al

Date Filed
01/22/2020

01/22/2020

| 01/22/2020

 

01/22/2020

01/22/2020

91/22/2020

01/22/2020

01/22/2020

01/22/2020

01/22/2020

01/22/2020

01/22/2020

01/22/2020

01/22/2020

07/27/2020

Date Closed |
03/05/2020

03/18/2020

05/01/2020

03/11/2020

03/18/2020

| 03/18/2020

05/05/2020

 

 

| 03/11/2020

02/26/2020

| 04/10/2020

02/28/2020

05/04/2020

 

 

6/26/2020, 11:33
 

 

 

 

 

CER Case Locaigé Search Resal§207-DMG-JPR Document 13htpyderlesyerisg9 WH RRses SefTcleres ENS prs IFS)IH! Ga-eDUd...

 

 

Party Name | Case Number - Case Title Court Date Filed | Date Closed |
Bouyer, Anthony | 2:2020cv00796 = =| Anthony Bouyerv. | CaliforniaCentral 01/27/2020 |
(pla) | Jenny Properties, | District Court |
| LLC etal | |
| ( } } | |
Bouyer, Anthony | 2:2020cv00964 Anthony Bouyerv. | California Central § 01/30/2020 |
(pla) | Pacstar District Court |
| Enterprises, LLC |
| etal |
i } | |
Bouyer, Anthony | 2:2020cvb0965 Anthony Bouyerv. | California Central | 01/30/2020 05/01/2020
(pla) | Striks Properties District Court |
L.P. et al
Bouyer, Anthony 2:2020cv00867 | Anthony Bouyerv. | California Central | 01/30/2020 ; 04/08/2020
(pla) Kato and | District Court |
Assocites, et al | |
Bouyer, Anthony 2:2020cv00968 Anthony Bouyer v. | California Central | 01/30/2020 04/02/2020
(pla) Nisson-Balboa | District Court
| Properties, LLC et | {
al |
Bouyer, Anthony 2:2020cvB0969 | Anthony Bouyerv. | California Central | 9$1/30/2020 03/11/2020
(pla) DandZ | District Court |
Properties, LLC et | |
| al |
Bouyer, Anthony 2:2020cv00970 Anthony Bouyerv. | California Central | 01/30/2020 | 05/20/2020
(pla) | 16900 Roscoe, District Court |
| LLC etal | |
Bouyer, Anthony 2:2020cv00971 Anthony Bouyer v. | California Central 01/30/2020 ) 05/27/2020
(pla) | Balboa Square | District Court |
| Partners Limited | |
| Liability Company |
| et al
| |
Bouyer, Anthony 2:2020cv00972 | Anthony Bouyer v. California Central 01/30/2020
(pla) Dyanlyn Two etal District Court |
| | | |
Bouyer, Anthony | 2:2020cv01029 Anthony Bouyer v. | CaliforniaCentral | 01/31/2020 | 03/30/2020
(pla) Ross E. Bloom | District Court |
| and Fern L. Bloom | |
| etal
Bouyer, Anthony | 2:2020cv01037 Anthony Bouyerv. | California Central 91/31/2020 | 03/25/2020
(pla) | Wengar | District Court |
Properties, LP et | }
J

PACER Servi

DAL
TACEN iO w&

 

 

Globalcitizen

| al

Receipt 06/26/2020 13:33:03 1340460666

User
| Client Code
Description All Court Types Party Search
All Courts; Name bouyer, Anthony; All Courts; Page: 1
_ BillablePages 1 ($0.10)

of 4 6/26/2020, 11:33 AM
AE ESE ESE A BECYS8507-DMG-JPR Document 13 SRR IOUS GovPEpesaDeafcREesuRApyECH PHI Seb05...

2

ir ¢ ! t Cd riitea
rcn ReESUITS

 

Party Seai

posanege

Case Locator |

Search Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]

 

Result Count: 304 (6 pages)

Current Page: 1

 

 

| Party Name | Case Number | Case Title Court | Date Filed Date Closed
Bouyer, Anthony 2:2020cv01039 Anthony Bouyer v. California Central 01/31/2020 04/06/2020
(pla) Plaza De La District Court
Cordiliera, LLC et
al
Bouyer, Anthony 2:2020cv01041 Anthony Bouyerv. _—_ California Central 01/31/2020 03/06/2020
(pla) Extra Space District Court
Properties 112
LLC et al
Bouyer, Anthony 2:2020cv01206 Anthony Bouyer v. California Central 02/06/2020 03/23/2020
(pla) Khedry District Court
Abdelmesseh et
al
- Bouyer, Anthony 2:2020cv01208 Anthony Bouyerv. _— California Central 02/06/2020 05/13/2020
. (pla) Branch Tree, A District Court
California Limited
Partnership, et al
Bouyer, Anthony 2:2020cv01511 Anthony Bouyerv. California Central 02/14/2020 03/31/2020
(pla) PV West Hills District Court
Suites, LLC et al
Bouyer, Anthony 2:2020cv01513 Anthony Bouyer v. California Central 02/14/2020
(pla) Benny Aliav and District Court
Aliza Aliav et al
| Bouyer, Anthony 2:2020cv01514 Anthony Bouyerv. — California Central 02/14/2020
' (pla) La Pico Plaza, District Court
LLG, et al
: Bouyer, Anthony 2:2020cv01515 Anthony Bouyer v. California Central 02/14/2020 05/27/2020
- (pla) ROIC California, District Court
LLC et al
Bouyer, Anthony 2:2020cv01516 Anthony Bouyer v. California Central 02/14/2020 04/16/2020
(pla) 24372 Vanowen District Court
Street LLC et al
Bouyer, Anthony 2:2020cv01517 Anthony Bouyerv. California Central 02/14/2020 04/17/2020
' (pla) Jose De Jesus District Court
Gutierrez, et al
Bouyer, Anthony 2:2020cv01519 Anthony Bouyerv. _— California Central 02/14/2020 04/28/2020
' (pla) Durose District Court
Corporation et al
Bouyer, Anthony 2:2020cv01543 Anthony Bouyerv. —_ California Central 02/18/2020 04/20/2020
(pla) IJH, LLC et al District Court
Bouyer, Anthony 2:2020cv01608 Anthony Bouyer, v. _—_ California Central 02/19/2020 04/28/2020
(pla) Chaminade District Court
College
Preparatory et al

6/26/2020, 11:34 AM
CER Case Cegster2s2achRG@BBO7-DMG-JPR Document 13 hfetpe-nsOduiR owe ctd/sefrAGesiMalppsitDjs#/GG=ebv5...

4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

|
|
|
\
i

 

Case Number

2:2020cv01609

2:2020cv01825

2:2020cv01826

2:2020cv01995

2:2020cv01997

2:2020cv02000

2:2020cv02003

2:2020cv02006

2:2020cv02007

2:2020cv02009

2:2020cv02185

| 2:2020cv02186

| 2:2020cv02188

2:2020cv02190

2:2020cv02192

Case Title

Anthony Bouyer v.
HR West Hills
Mob Spe, LLC et
al

Anthony Bouyer v.
Kapur
Investments, LLC
et al

Anthony Bouyer v.
Ernest Montel
Miner and Marie
M. Miner et al

Anthony Bouyer v.
Tung Land
Investment, Inc. et
al

Anthony Bouyer v.
Rainbow
Investments, LLC,
etal

Anthony Bouyer v.

_ SJD Venture, Inc.

et al

|

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

' California Central

| Anthony Bouyer v. |

Annie Ninette
Grass et al

| Anthony Bouyer v.
| ROIC Warner

Plaza, LLC, et al

Anthony Bouyer v.
The Germain
Limited

| Partnership, et al

Anthony Bouyer v.
URSE LLC et al

Anthony Bouyer v.

Devonshire and

| Mason Investors,

LLC etal

, Anthony Bouyer v.
| Fred W. Plotke et
al

~ Anthony Bouyer v.

Granada Hills
Partners LLC et al

Anthony Bouyer v.
Diana L. Holland
et al

Anthony Bouyer v.
Nazmuddin
Mohammed et al

District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Califomia Central
District Court

California Central
District Court

California Central

| District Court

|
|

California Central
District Court

Date Filed
02/19/2020

02/26/2020

| 02/26/2020

_ 02/28/2020

02/28/2020

02/28/2020

| 02/28/2020

02/28/2020

02/28/2020

02/28/2020

| 03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

Date Closed
04/23/2020

05/04/2020

05/04/2020

06/05/2020

04/16/2020

04/23/2020

05/07/2020

 

04/29/2020

6/26/2020, 11:34 AM
SOAS CGSEIZ205EWSS207-DMG-JPR Document 13

rf 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

Case Number

2:2020¢v02193

2:2020cv02194

2:2020cv02195

2:2020cv02196

2:2020cv02197

2:2020cv02199

2:2020cv02201

2:2020cv02202

2:2020cv02204

2:2020cv02205

2:2020cv02206

2:2020cv02207

2:2020cv02209

2:2020c¢v02432

2:2020cv02433

2:2020cv02444

2;2020cv02446

{

 

| Anthony Bouyer v.

 

Case Title

Anthony Bouyer v.
Tarzana
Investment, LLC
et al

Anthony Bouyer v.
Ralphs Grocery
Company et al

Anthony Bouyer v.
YS Properties,
LLC et al

Anthony Bouyer v.
Plaza Inv. Il, L.P. et
al

Anthony Bouyer v.
Rubio Plaza, LLC
et al

Anthony Bouyer v.
Kay Associates et
al

 

Anthony Bouyer v.
Martylee Parker et
al

Bre Encino Owner
LLC et al

 

Anthony Bouyer v.
Frederick Alfano
et al

Anthony Bouyer v.
Omninet Jade,
LLC et al

JB Delano

|
|
|
|
Anthony Bouyer v. |
|
Proeprty, LLC et al |

|

Anthony Bouyer v.
Jonathan Suchite
et al

Anthony Bouyer v.
Bonad LLC et al

Anthony Bouyer v. |
Manuel Vazquez,
Sr. et al

Anthony Bouyer v.
GMAR LLC et al

Anthony Bouyer v.
15239
PARTHENIA, LLC
et al

Anthony Bouyer v.
Mission Hills

Shopping Center |
LLC et al

 

 

ETP (PCPS CPLY BSS OVP EI PaSesPsearCMEes UY NYE CH ISHS A FEDUD...

Court

California Central
District Court

California Central
District Court

California Central

| District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

| California Central
| District Court

| California Central

District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

|
|
|
|
|

Date Filed
03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/06/2020

03/13/2020

03/13/2020

03/13/2020

03/13/2020

 

Date Closed

04/10/2020

05/07/2020

04/13/2020

04/23/2020

06/20/2020

04/29/2020

| 06/04/2020

05/22/2020

04/09/2020

04/09/2020

 

6/26/2020, 11:34 AM
CER Case Ea See RGSHO7-DMG-JPR Document 13 [HRSHPOMROSYD DEORE YRREES SERA eSIS EASE BG =e0U>...

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

r

| User
: Client Code
' Description

- Billable Pages

 

PACE ns -
DACER Sarvice
; PAGER x x

| Case Number

| 2:2020cv02452
2:2020cv02453
2:2020cv02461

2:2020cv02462

2:2020cv02816
| 2:2020cv02817

| 2:2020cv02829

2:2020cv02887

2:2020cv02889

Globalcitizen

Case Title

Anthony Bouyer v.
| 17555 Ventura,
| LLC etal

| Anthony Bouyer v.
| The Hess

Partnership et al

Anthony Bouyer v.
Midland Pacific,

| LLC etal

Anthony Bouyer v.

Reya LLC et al

| Anthony Bouyer v.
' Castle Plaza, LLC

et al

| Anthony Bouyer v.
| Ventura and
' Shoup LLC, et al

_ Anthony Bouyer v.

Auerbach Realty
Holdings, LLC et
al

Anthony Bouyer v.

| $J Kal

Commercial, et al

Anthony Bouyer v.

| Grand Pacific
7-28, LLC et al

All Court Types Party Search
All Courts; Name bouyer, Anthony; All Courts; Page: 2
1 ($0.10)

|
Court

California Central

| District Court

| California Central

District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

| California Central
| District Court

California Central

District Court

Receipt 06/26/2020 13:34:09 1340460837

Date Filed
| 03/13/2020

| 93/13/2020

| 03/13/2020

03/13/2020

- 03/26/2020
| 03/26/2020

| 93/26/2020

03/27/2020

03/27/2020

 

Date Closed
05/20/2020

05/20/2020

04/08/2020

04/21/2020

05/13/2020

05/29/2020

6/26/2020, 11:34 AM
   

ti eins

Case Locator |

Darty Caar
ait y o€al

L~ Fina [2.
rcn ReSUI

Search Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]
Result Count: 304 (6 pages)

Current Page: 2

oD

RECESS ZOECYO3207-DMG-JPR Document 13 "CEC HOS CoVPAGeEEAOK IS su BAECs DAES...

 

 

Operations, LLC,
et al

Party Name | Case Number | Case Title Court Date Filed | Date Closed
Bouyer, Anthony 2:2020cv02896 Anthony Bouyerv. _—_ California Central 03/27/2020
(pla) E.C. Nichols LLC District Court
et al
Bouyer, Anthony 2:2020cv02901 Anthony Bouyerv. California Central 03/27/2020 05/19/2020
(pla) Henry Suon et al District Court
Bouyer, Anthony 2:2020cv02903 Anthony Bouyerv. — California Central 03/27/2020
| (pla) Davies, LLC, et al District Court
_ Bouyer, Anthony 2:2020cv02904 Anthony Bouyerv. — California Central 03/27/2020
' (pla) Two Across, LLG District Court
et al
| Bouyer, Anthony 2:2020cv02905 Anthony Bouyerv. — California Central 03/27/2020
| (pla) 451 South Brand District Court
Boulevard, LLC et
al
Bouyer, Anthony 2:2020cv02910 Anthony Bouyerv. _—_— California Central 03/27/2020 06/05/2020
, (pla) Debra Beck District Court
Engilman et al
Bouyer, Anthony 2:2020cv02915 Anthony Bouyerv. — California Central 03/27/2020 05/08/2020
(pla) Gary Kasden et al District Court
Bouyer, Anthony 2:2020cv02916 Anthony Bouyerv. — California Central 03/27/2020
(pla) Padilla Properties, District Court
LLC et al
Bouyer, Anthony 2:2020cv02917 Anthony Bouyerv. _—_ California Central 03/27/2020
(pla) Michael A. District Court
Majers, et al
' Bouyer, Anthony 2:2020cv02919 Anthony Bouyerv. — California Central 03/27/2020 05/05/2020
(pla) Kip Partnership, District Court
L.P. et al
Bouyer, Anthony 2:2020cv02959 Anthony Bouyerv. — California Central 03/30/2020 05/26/2020
(pla) Daniel Romo et al District Court
Bouyer, Anthony 2:2020cv02961 Anthony Bouyerv. California Central 03/30/2020 05/19/2020
(pla) Bernie B. District Court
Villadiego et al
| Bouyer, Anthony 2:2020cv02962 Anthony Bouyer et —_ California Central 03/30/2020 06/04/2020
| (pla) al v. Judith B. District Court
Nelson
Bouyer, Anthony 2:2020cv02964 Anthony Bouyerv. _— California Central 03/30/2020
(pla) MSB Investment District Court
Group, LLC et al
Bouyer, Anthony 2:2020cv02968 Anthony Bouyerv. — California Central 03/30/2020 06/10/2020
(pla) Bridgestone Retail District Court

6/26/2020, 11:34 AM
CER Case Eggater2Search ReSBRO7-DMG-JPR Document 13

wf 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Case Number

2:2020cv02984

2:2020cv03085

2:2020cv03088

2:2020cv03089

2:2020cv03090

2:2020cv03091

2:2020cv03092

2:2020cv03093

2:2020cv03094

2:2020cv03095

2:2020cv03096

2:2020cv03097

2:2020cv03338

2:2020cv03340

2:2020cv03341

Case Title

| Bouyer v. JEAN S.
| LEE, individually

| and as trustee of
| THE JEAN S. LEE

REVOCABLE

| TRUST DATED

 

APRIL 24, 2014 et
al

Anthony Bouyer v.
Athan Karasoulos
et al

Anthony Bouyer v.
Miriam Kopilowitz
etal

Anthony Bouyer v.
Extra Hubbard,
LLC et al

Anthony Bouyer v.
Donn E. Rediger
et al

Anthony Bouyer v.
Sylmar

' Investment Group,

LLC et al

HEH EDO BACIUIACEOWRRa Yypa Se BSEAT NET eSINS/PNUPS SE! IE=evu>....

| Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central

' District Court

Anthony Bouyer v.
| JeanS.Leeetal |

| Anthony Bouyer v.

JSS Investment,
LLC et al

Anthony Bouyer v.
John Michael
Lajoy et al

Anthony Bouyer v.

Heyser Sylmar
Property, LLC et al

Anthony Bouyer v.
Lasalle

- Development, LLC

etal

Anthony Bouyer v.
Mountain View
Shopping Center
Inc. et al

Anthony Bouyer v.
A Power Team
LLC et al

Anthony Bouyer v.
Betty J Turner et
al

Anthony Bouyer v,
Frances D.

| Rathmann et al

California Central

District Court

| California Central
| District Court

California Central
District Court

California Central
District Court

| California Central
, District Court

Califomia Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

 

Date Filed
03/30/2020

04/02/2020

04/02/2020

04/02/2020

04/02/2020

_ 04/02/2020

 

04/02/2020

04/02/2020

04/02/2020

04/02/2020

04/02/2020

04/02/2020

04/09/2020

04/09/2020

04/09/2020

| 04/02/2020

 

Date Closed

06/11/2020

 

06/12/2020

05/28/2020

06/04/2020

06/04/2020

04/20/2020

06/11/2020

05/19/2020

6/26/2020, 11:34 AM
‘ACER Case Qgeo? XOrGVROSRO 7-DMG-JPR Document 13

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)
Bouyer, Anthony

(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

 

Case Number

2:2020cv03342

| 2:2020cv03346

2:2020cv03349

2:2020cv03350

2:2020cv03352

2:2020cv03353

2:2020cv03354

2:2020cv03343

2:2020cv03456

2:2020cv03461

2:2020cv03481

2:2020cV03593

2:2020cv03594

2:2020cv03595

2:2020cv03596

2:2020cv03597

 

| Case Title

Anthony Bouyer v.
Eddy H. Sarraf

Anthony Bouyer v.
Charlotte L.
Swank et al

Anthony Bouyer v.
Steven S. Cruise
etal

Anthony Bouyer v.
FAF Investment
Company et al

Anthony Bouyer v.
Rodney A. Kubes
etal

Anthony Bouyer v.
Robert T. Walck et
al

Anthony Bouyer v.
Southern
Investments, LLC
etal

Anthony Bouyer v.
Altapo-Bellwood
Building, LLC et al

Anthony Bouyer v.
Esmat VY. Elhilu, et
al

Anthony Bouyer v.
We Can Be
Heroes LLC

Anthony Bouyer v.
Martin Chavez et
al

Anthony Bouyer v.
Diaciabert
Commercial
Development N.V.
etal

Anthony Bouyer v.

| Skyline 26

Holdings, LLC et

|

_ Anthony Bouyer v.

Kiumars M
Pahlevani et al

Anthony Bouyer v.
Lajoy Exemption
Enterprises, LLC,
etal

Anthony Bouyer v.
Ramiro G, Lopez,
etal

hiped PMRdiAo col My Padde/ehreWreshapaitdjs#?sid=eb05...

| Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Califomia Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

|
| Date Filed

|

 

| 04/09/2020

04/09/2020

04/09/2020

04/09/2020

04/09/2020

04/09/2020

04/09/2020

04/09/2020

04/14/2020

04/14/2020

04/15/2020

04/20/2020

04/20/2020

04/20/2020

04/20/2020

04/20/2020

| 05/20/2020 |

- 06/03/2020

 

 

 

Date Closed

05/11/2020

 

06/03/2020 |

06/19/2020

6/26/2020, 11:34 AM
CER Case CAS @r2S2hten\RQ0R07-DMG-JPR Document 13

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

User
Client Code
Description

Case Number

2:2020cv03600

2:2020cv03602

2:2020cv03604

2:2020cv03610

2:2020cv03616

2:2020cv03618

2:2020cv03621

2:2020cv03637

Globalcitizen

Billable Pages 1 ($0.10)

Case Title

Anthony Bouyer v.
Wanda Shelton et

' al

Anthony Bouyer v.
Chandrashekhar
R. Joshi et al

Anthony Bouyer v.
Agostino Di Fiore
etal

Anthony Bouyer v.
Baruch Sinai
Peretz et al

Anthony Bouyer v.
Harry A. Feltman,
et al

| Anthony Bouyer v.

Simi
Management,
LLC, et al

| Anthony Bouyer v.
| Simi Valley

Medical
Partnership et al

Anthony Bouyer v.
Richard A. Getty,

| etal

Hipe spel AsedurQooi7ROprged/sebrelPresht @GPikle jo? dd=eb05...

_ Court

California Central

District Court

|
{
}
|

California Central
District Court

California Central

, District Court

California Central
District Court

| California Central

District Court

California Central

, District Court

California Central
District Court

California Central

| District Court

Receipt 06/26/2020 13:34:39 1340460919

All Court Types Party Search
All Courts; Name bouyer, Anthony; All Courts; Page: 3

Date Filed
| 04/20/2020

04/20/2020

04/20/2020

04/20/2020

94/20/2020

| 04/20/2020

04/20/2020

04/20/2020

| Date Closed

06/19/2020 |

 

 

06/16/2020

 

6/26/2020, 11:34 AM
ACER Case Ehgsier Seach Bog8807-DMG-JPR Document 13 hfpbytbdvséhte QovRepegdsanicR&esulbpgeeh Ps MsidSeb05...

rf 4

| tae
| | SURF

PZ “|
A CER { Pa
Case Locator |

Search Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]
Result Count: 304 (6 pages)

Current Page: 3

rty Search Resu

Nee Cit

 

 

| Party Name Case Number | Case Title | Court Date Filed | Date Closed
Bouyer, Anthony 2:2020cv03644 Anthony Bouyerv. California Central 04/20/2020 06/08/2020
(pla) FGIS, LLC et al District Court
Bouyer, Anthony 2:2020cv03599 Anthony Bouyerv. —_ California Central 04/20/2020
(pla) Melvin Sarkis District Court
Shanoian et al
Bouyer, Anthony 2:2020cv03777 Anthony Bouyerv. — California Central 04/24/2020 06/11/2020
(pla) Sai Jain, et al District Court
Bouyer, Anthony 2:2020cv03778 Anthony Bouyerv! — California Central 04/24/2020 05/19/2020
(pla) BLR Properties, District Court
LLC, et al
Bouyer, Anthony 2:2020cv03780 Anthony Bouyerv. California Central 04/24/2020 06/17/2020
(pla) Pacoima Center, District Court
LLC etal
Bouyer, Anthony 2:2020cv03783 Anthony Bouyerv. —- California Central 04/24/2020
(pla) Kafco Partnership _ District Court
et al
Bouyer, Anthony 2:2020cv03785 Anthony Bouyerv. _— California Central 04/24/2020
(pla) Benito District Court
Hernandez, et al
Bouyer, Anthony 2:2020cv03786 Anthony Bouyerv. — California Central 04/24/2020
| (pla) Zalman Rothetal —_ District Court
Bouyer, Anthony 2:2020cv03792 Anthony Bouyerv. California Central 04/24/2020
_ (pla) George A. District Court
Hroundas, et al
- Bouyer, Anthony 2:2020cv03782 Anthony Bouyerv. — California Central 04/24/2020
| (pla) CFC Properties, District Court
LLC et al
Bouyer, Anthony 2:2020cv03802 Anthony Bouyerv. California Central 04/27/2020 05/27/2020
(pla) Ron Levanson et District Court
al
Bouyer, Anthony 2:2020cv03803 Anthony Bouyerv. _— California Central 04/27/2020
(pla) Zvi Y. Straysman District Court
{ et al
' Bouyer, Anthony 2:2020cv03836 Anthony Bouyerv. — California Central 04/27/2020 06/19/2020
(pla) 7335 Van Nuys District Court
Boulevard, LLC et
al
Bouyer, Anthony 2:2020cv03838 Anthony Bouyerv. —_ California Central 04/27/2020 06/22/2020
(pla) Shyamrushi District Court
Hospitality LLC, et
al
Bouyer, Anthony 2:2020cv03839 Anthony Bouyerv. California Central 04/27/2020
(pla) Regency Centers, District Court
LB etal

6/26/2020, 11:35 AM
Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

| Case Number

| 2:2020cv03849

2:2020cv03851

2:2020cv03852

2:2020cv03853

2:2020cv03884

2:2020cv03885

2:2020cv03848

2:2020cv03850

2:2020cv03921

2:2020cv03922

2:2020cv03926

2:2020cv03928

2:2020cvG3929

2:2020cv03930

2:2020cv03932

2:2020cv03933

 

Case Title

Anthony Bouyer v.
Good Family, Inc.
et al

Anthony Bouyer v.
Mahfouz M
Gereis et al

Anthony Bouyer v.
Atanasios
Yortzidis et al

Anthony Bouyer v.
603 San Fernando
Road, LLC et al

Anthony Bouyer v.

| Armani

Investments, LLC
et al

Anthony Bouyer v.
Dsons Properties

' Lic etal

CER Case Oygater2seaich RaWBO7-DMG-JPR Document 13

hEps¢pO NsOci vow Pele ctGsahahBes Mal peitDjsh?ideeb05...

Court

California Central
District Court

California Central
District Court

California Central

| District Court

Anthony Bouyer v. |

JHR Inc. et al

Anthony Bouyer v.
The Sisters Group
Corp et al

Anthony Bouyer v.
Band B
Properties
Partnership et al

Anthony Bouyer v.
MBZ-1 Properties,
LLC et al

Anthony Bouyer v.
R.M.R. Properties,
etal

Anthony Bouyer v.
Coasi-United
Advertising Co.,
Inc.,et al

Anthony Bouyer v.
8841 Ganoga, LLC
etal

Anthony Bouyer v.
Shaina Property,
LLC et al

Anthony Bouyer v.
Moniem Shaaban
etal

Anthony Bouyer v. |

J.Y. and
Associates, LLC
et al

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

|

 

| Date Filed

04/28/2020

04/28/2020

04/28/2020

04/28/2020

04/28/2020

04/28/2020

04/28/2020

04/28/2020

04/29/2020

04/29/2020

04/29/2020

04/29/2020

04/29/2020

04/29/2020

04/29/2020

04/29/2020

Date Closed

| 06/22/2020

 

 

| 06/17/2020

06/10/2020

 

 

6/26/2020, 11:35 AM
ACER Case eases: DEUEW#SSI97-DMG-JPR Document 13

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

 

 

 

Case Number

2:2020cv03882

2:2020cv03971

2:2020cv03973

| 2:2020cv03975

2:2020cv03976

2:2020cv03978

2:2020cv03981

2:2020cv03988

2:2020cv03998

2:2020cv04002

2:2020cv03979

2:2020cv03999

2:2020cv04001

2:2020cv04026

2:2020cv04027

Case Title

, Anthony Bouyer v.
| 5525 Sepulveda

 

Hotel Partners,
LLC, et al

Anthony Bouyer v.
Chin and
Almendares
Incorporated et al

Anthony Bouyer v.
Lowes Home
Center, LLC et al

Anthony Bouyer v.
Ashoorigroup
Properties, LLC et
al

Anthony Bouyer v.
Mission Hills
Storage Owner,
LLC, et al

Anthony Bouyer v.
9346-WOPG LLC,
etal

| ANTHONY

BOUYER, an
individual, v.
WOODLEY
CENTER, LLC., a
California limited

| liability company

et al

Anthony Bouyer v.
Elshir Enterprises,
L.P, et al

Anthony Bouyer v.
David Posner, et
al

Anthony Bouyer v.
Bitar Holdings,
LLC

Anthony Bouyer v.

| Shoukat H. Ali et

al

Anthony Bouyer v.
TSL Properties,
LLC et al

Anthony Bouyer v.
Navid Matinvar

Anthony Bouyer v.
JJET Investment,
LLC et al

Anthony Bouyer v.
Realty Income
Corporation, et al

 

 

Bitesdl/ BT. OIE. goP/achipa2G/oda8 resale yet IB jWTEA=cb05...

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Date Filed Date Closed

04/28/2020

04/30/2020

04/30/2020

 

04/30/2020

04/38/2020 05/21/2020

04/30/2020

 

| 04/30/2020

04/30/2020

04/30/2020

04/30/2020 06/18/2020

 

| 04/30/2020
04/30/2020 06/24/2020

04/30/2020

| 05/01/2020

 

 

05/01/2020

 

6/26/2020, 11:35 AM
CER Case Cans@r2S20ch\RBEIRO7-DMG-JPR Document 13

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

DACED
PAWEL
User

Client Code

Description

Billable Pages

Caryvira Cantar
oeéervice Lente:

Case Number

2:2020cv04028

2:2020cv04030

2:2020cv04304

2:2020cv04306

2:2020cv04308

2:2020cv04321

2:2020cv04322

2:2020cv04323

 

Globalcitizen

Case Title

| Helaine N. Ross,

| Anthony Bouyer v.
|
"etal

Anthony Bouyer v.

Tristen, LLC et al

ANTHONY BOU v.
ELI ELIAV, an
individual et al

| Anthony Bouyer v.
| Shalom Memorial
| Park etal

{

| Anthony Bouyer v.
| J.¥. & Associates,
LLC, et al

| Anthony Bouyer v.

| Space Box,LLC et |

al

{

Anthony Bouyer v.
| Tar Asset

| Addison Place,

|; LP. etal

| Anthony Bouyer v.
Sherman Oaks

}
| First Plaza, LLC et |

al

All Court Types Party Search
All Courts; Name bouyer, Anthony; All Courts; Page: 4

1 ($0.10)

 

ied pe MOd/AQpo Wrathn Pa sedrA resitealgpatiHD jxG=cb05....

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Receipt 06/26/2020 13:34:57 1340461001

 

Date Filed
05/01/2020

05/01/2020

05/12/2020

05/12/2020

05/12/2020

05/13/2020

05/13/2020

05/13/2020

 

06/19/2020

06/12/2020

Date Closed |

 

6/26/2020, 11:35 AM
ee eS CaSO 2 SOECVSGS207-DMG-JPR Document 13 !PisdPOTAodyateo Ra yRAes sofABesiMs yet h) stisdFebU5...

 

      

 

 

PACER Party Caarcrh Dae lt.
| PEGE : = Shee Reet | i ITTY olal cn i .ESUITS
| UE! Case Locator | 2
Search Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]
Result Count: 304 (6 pages)
Current Page: 4
| Party Name Case Number | Case Title _ Court | Date Filed Date Closed |
Bouyer, Anthony 2:2020cv04325 Anthony Bouyerv. _— California Central 05/13/2020
(pla) 4454 Van Nuys District Court
LLC et al
Bouyer, Anthony 2:2020cv04326 Anthony Bouyerv. California Central 05/73/2020
(pla) H and H District Court
Enterprise et al
| Bouyer, Anthony 2:2020cv04317 Anthony Bouyerv. — California Central 05/13/2020
(pla) 4348 Van Nuys District Court
i Boulevard LLC, et
al
Bouyer, Anthony 2:2020cv04365 Anthony Bouyerv. — California Central 05/14/2020
(pla) 13646 Ventura District Court
Blvd, LLC et al
Bouyer, Anthony 2:2020cv04571 Anthony Bouyerv. California Central 05/21/2020
(pla) Sam Mushmel et District Court
al
Bouyer, Anthony 2:2020cv04572 Anthony Bouyer California Central 05/21/2020
(pla) et al v. Mission District Court
Hills Storage
Owner, LLC
Bouyer, Anthony 2:2020cv04573 Anthony Bouyerv. California Central 05/21/2020
(pla) 14070 Ventura District Court
Boulevard, LLC et
al
Bouyer, Anthony 2:2020cv04574 Anthony Bouyerv. — California Central 05/21/2020
' (pla) United Overseas District Court
Investment LLC et
al
Bouyer, Anthony 2:2020cv04577 Anthony Bouyerv. _—_ California Central 05/21/2020
(pla) Robert M. Sertner, _ District Court
et al
Bouyer, Anthony 2:2020cv04584 Anthony Bouyerv. — California Central 05/21/2020
(pla) Segol, LLC et al District Court
Bouyer, Anthony 2:2020cv04585 Anthony Bouyerv. California Central 05/21/2020
| (pla) Tigran Vardanyan District Court
et al
' Bouyer, Anthony 2:2020cv04586 Anthony Bouyerv. — California Central 05/21/2020
(pla) Panorama District Court
Wocdman Centre,
LLC et al
Bouyer, Anthony 2:2020cv04587 Anthony Bouyerv. California Central 05/21/2020

(pla)

GandM
Investments B,
LLC, et al

District Court

6/26/2020, 11:35 AM
CER Case ewer: B@trleReOsBO7-DMG-JPR Document 13 hkpeodvsantB@ovRagqeseAeatdBesiRagaidh strstr ebvs...

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)
Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

Case Number

2:2020cv04589

2:2020cv04591

2:2020cv04592

2:2020cv04593

2:2020cv04594

2:2020cv04619

2:2020cv04621

2:2020cv04695

2:2020cv04696

2:2020cv04697

2:2020cv04698

2:2020cv04702

2:2020cv04705

2:2020cv04706

2:2020cv04707

2:2020cv04709

 

Case Title

Anthony Bouyer v.
Green Bay
Properties, L.P. et
al

Anthony Bouyer v.
World Status LLC
et al

Anthony Bouyer v.
Sedayesh, LLC

Anthony Bouyer v.
Au Zone

Investments No 2, |

LP etal

Osborne
Properties, LLC et
al

Anthony Bouyer v.
20631 Ventura
Partnership, L.P.
et al

Anthony Bouyer v.
D Egidio Brothers
ii LLC et al

Anthony Bouyer v.
Carol A. Gillson-
Steinberg et al

Anthony Bouyer v.
Arturo Rubinstein
et al

Anthony Bouyer v.
Coldwater Self-
Storage, Inc., et al

Anthony Bouyer v. |

Anthony Bouyer v.

Robert L. Werner,
et al

Anthony Bouyer v.
J&YK,LLC et al

Anthony Bouyer v.
GVD Commercial
Properties, Inc. et
al

Anthony Bouyer v-
412711 Sherman

Way, L.P. et al

Anthony Bouyer v.
Hamid Nouri
Investments, LLC,
et al

Anthony Bouyer v.
Kadima
investments LLC
et al

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

 

Date Filed
05/21/2020

05/21/2020

05/21/2020

05/21/2020

05/21/2020

05/22/2020

05/22/2020

| 05/27/2020

| 05/27/2020

05/27/2020

05/27/2020

05/27/2020

05/27/2020

05/27/2020

05/27/2020

05/27/2020

 

Date Closed

06/23/2020 |

 

6/26/2020, 11:35 AM
meee CASE 2°20°C\E0S207-DMG-JPR Document 13

rf 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)
Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)
Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

Case Number

2:2020cv04710

2:2020cv04711

2:2020cv04724

2:2020cv04751

| 2:2020cv04752

2:2020cv04753

2:2020cv04755

2:2020cv04756

2:2020cv04764

2:2020cv04766

2:2020cv04767

2:2020cv04768

2:2020cv04770

2:2020cv04771

2:2020cv04772

2:2020cv04773

2:2020cv04775

Case Title

Anthony Bouyer v.
Rockys Racquet
World et al

| ANTHONY

BOUYER v.
SALONI, INC., et
al

Anthony Bouyer v.
Fred S. Oken et al

| Anthony Bouyer v.
| Parviz Shavalian

 

etal

Anthony Bouyer v.
Antony Abelyan et
al

Anthony Bouyer v.
John G. Mazza et
al

Anthony Bouyer v.
Abraham Winter,
etal

Anthony Bouyer v.
Bellaire Reseda
Properties, LLC et
al

Anthony Bouyer v.
Gidon A. Lavi et al

Anthony Bouyer v.
Greens Drive
Properties, LP et
al

Anthony Bouyer v.
Jerome S. Marks,
et al

 

Anthony Bouyer v. |
| District Court

Prime
Investments LLC,

| etal

}
|
|
}

Anthony Bouyer v.

Cyrus G. Etemad
et al

Anthony Bouyer v.
V.E.R.D., Inc. et al

Anthony Bouyer v.
Kayos USA, Inc. et
al

Anthony Bouyer v.
Aramais Ara
Haroutunian et al

Anthony Bouyer v.
Ronald
Bloomfield et al

}

FORE OPE PASAY IRE PPS Ra SE RETCS RIG ESF SRE DUD...

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

 

Date Filed
05/27/2020

05/27/2020

05/27/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

05/28/2020

 

| 06/15/2020

 

Date Closed

 

 

6/26/2020, 11:35 AM
CER Casc EngajarSenick Rog807-DMG-JPR Document 13 bPiRYPeRscoussmovPPElpacesscatcABcs ys PAA IE BY SH! BEF CDUD...

of 4

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

 

: Client Code

Description

 

  
 

2G UG

Globalcitizen

j
Case Number

2:2020cv04809

2:2020cv04811

2:2020cv04813

2:2020cv04859

2:2020cv04861

2:2020cv04862

2:2020cv04864

2:2020cv04865

ner

Case Title

| Anthony Bouyer v.

|
|
|

Adirkaren, Inc. et
al

Anthony Bouyer v.
Farnham
Investments, LLC
etal

Anthony Bouyer v.
Gurmail Singh, et
al

Anthony Bouyer v.
Launer
Properties, LLC et
al

Anthony Bouyer v.
69/57 Village,
LLC, et al

Anthony Bouyer v.
12515 Victory
Boulevard
Associates et al

Anthony Bouyer v.
Kafco Partnership
et al

Anthony Bouyer v.

| Laurel Oxnard, et
al

All Court Types Party Search
All Courts; Name bouyer, Anthony; All Courts; Page: 5
BillablePages —_1 ($0.10)

|
|
|
|
L

Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Receipt 06/26/2020 13:35:16 1340461063

|
anh

Date Filed
05/29/2020

05/29/2020

05/29/2020

06/01/2020

06/01/2020

06/01/2020

06/01/2020

, 06/01/2020

Date Closed

 

6/26/2020, 11:35 AM
ACE CASE EMSS DAERVSS207-DMG-JPR Document 13 HRP FFEPEFSCOvPElpassesearchinesuneeLiCR SHS tcb05...

»f 3

  

Case

Locator |

©
—
r= a

Search Criteria: Party Search; Last Name: [bouyer]; First Name: [Anthony]
Result Count: 304 (6 pages)

Current Page: 5

 

|

 

| Party Name | Case Number | Case Title | Court Date Filed | Date Closed |
Bouyer, Anthony 2:2020cv05101 Anthony Bouyerv. — California Central 06/08/2020
(pla) 12500 Riverside, District Court
LLC, et al
Bouyer, Anthony 2:2020cv05106 Anthony Bouyerv. —‘ California Central 06/09/2020
(pla) Abraham B. District Court
Chahinian, et al
Bouyer, Anthony 2:2020cv05108 Anthony Bouyerv. — California Central 06/03/2020
(pla) Golden State District Court
Enterprises, LLC,
et al
Bouyer, Anthony 2:2020cv05109 Anthony Bouyerv. — California Central 06/09/2020
| (pla) College Tuition, District Court
LLC et al
Bouyer, Anthony 2:2020cv05110 Anthony Bouyerv. California Central 06/09/2020
(pla) Ervin Adier et al District Court
_ Bouyer, Anthony 2:2020cv05111 Anthony Bouyerv. _— California Central 06/09/2020
(pla) McWhirter Real District Court
Estae and
Investment Co.
Inc., et al
Bouyer, Anthony 2:2020cv05207 Anthony Bouyerv. _—_ California Central 06/11/2020
. (pla) Latino Plaza,LLC, —_— District Court
et al
Bouyer, Anthony 2:2020cv05301 Anthony Bouyerv. California Central 06/15/2020
(pla) ZABC, LLC et al District Court
' Bouyer, Anthony 2:2020cv05303 Anthony Bouyerv. — California Central 06/15/2020
(pla) Agrock Riverside District Court
Drive, LLC et al
Bouyer, Anthony 2:2020cv05436 Anthony Bouyerv. _—_ California Central 06/18/2020
(pla) Charles Barnard District Court
et al
Bouyer, Anthony 2:2020cv05610 Anthony Bouyerv. California Central 06/24/2020
(pla) 11000 Victory District Court
Blvd, LLC et al
Bouyer, Anthony 2:2020cv05611 Anthony Bouyer v. — California Central 06/24/2020
(pla) Ronal LLC et al District Court
Bouyer, Anthony 2:2020cv05615 Anthony Bouyerv. = California Central 06/24/2020
(pla) Sharon A. District Court
Chorlian et al
Bouyer, Anthony 2:2020cv05616 Anthony Bouyerv. — California Central 06/24/2020
(pla) Blumint, LLC etal —District Court
| Bouyer, Anthony 2:2020cv05623 Anthony Bouyery. California Central 06/24/2020

(pla)

Ruth Cohen et al

District Court

6/26/2020, 11:35 AM
CER Case Gegater2SeachRGEB07-DMG-JPR Document 13

3

Party Name

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(pla)

Bouyer, Anthony
(db)

Bouyer, Anthony
(db)

Bouyer, Anthony
(db)

Bouyer, Anthony
(db)

Bouyer, Anthony
(db)

Bouyer, Anthony
(pla)

Bouyer, Anthony L
(dft)

Bouyer, Anthony
L. (db)

Bouyer, Anthony R
(db)

BOUYER,
ANTHONY R (dft)

Bouyer, Anthony
Reamon (db)

Bouyer, Anthony
Reamon (db)

 

1
1

 

Case Number
2:2020cev05625

2:2020cv05627

2:2020cv05630

2:2020cv05632

2:2020cv05635

2:2020cv05636

6:2017bk02192

6:2002bk10089

6:2011bk03101

6:2020bk00373

1:2003bk13473

3:1999cv07277

3:1992cv07036

1:2003bk13473

1:2003bk12305

4:1998mj00497

1:2003bk12305

4:1992bk41098

| Case Title

HRP SMpO AOdyRLe oWne Ya seo sedr Gres MealppatiHS sf?) @=eb05...

; Court

Anthony Bouyer v. |
| District Court

2355 Tapo Street
Simi 26, LLC et al

Anthony Bouyer v.
Fred S. Oken, et al

Anthony Bouyer v.
Icon Owner Pool
1 LA Non-
Business Parks,
LLC et al

Anthony Bouyer v.
Norcal Hospitality
Inc., et al

Anthony Bouyer v.
Homayoon
Shamolian, et al

Anthony Bouyer v.
Avi Financial
Service and
Development, Inc.
etal

| Anthony Bouyer
and Dejuaii Ann
| Bouyer

Anthony Bouyer

| and Dejuaii

Bouyer

| Anthony Bouyer

and Dejuaii
Bouyer

Anthony Bouyer

| and Dejuaii

Bouyer

 

 

California Central

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

California Central
District Court

Florida Middle
Bankruptcy Court

Florida Middle

| Bankruptcy Court

| Florida Middle

| Anthony L. Bouyer |

Bouyer et al v.

_ Simon etal

USA v. Bouyer

Bankruptcy Court

Florida Middle
Bankruptcy Court

Georgia Southern
Bankruptcy Court

_ Ohio Northern

Anthony L. Bouyer .
_ Bankruptcy Court

Alabama Middle

Anthony R Bouyer

USA v. Bouyer -
ANTHONY R
BOUYER

Anthony R Bouyer

Anthony Reamon

| Bouyer

District Court

Ohio Northern
District Court

Georgia Southern

Bankruptcy Court

Georgia Middle
District Court

Alabama Middle
Bankruptcy Court

Georgia Middle
Bankruptcy Court

Date Filed

06/24/2020

06/24/2020

06/24/2020

06/24/2020

06/24/2020

06/24/2020

04/04/2017

| 99/16/2002

| 03/07/2011

01/22/2020

| 09/11/2003

05/07/1999

01/21/1992

09/11/2003

10/02/2003

04/17/1998

10/02/2003

08/06/1992

 

| 07/25/2001

| 04/16/1992

"94/17/1998

| 07/12/2005

Date Closed

 

01/31/2018

01/29/2003

06/07/2011

03/19/2009

03/19/2009

07/12/2005

08/17/1994

6/26/2020, 11:35 AM
AE CaS EHS -RECVE82H7-DMG-JPR Document 13 PURSdROMeroO soPrpAy pags/sofrplBreshlta ones it joP? BE=cb05...

Party Name Case Number | Case Title , Court Date Filed | Date Closed |
| |

Bouyer, Anthony { 4:1994bk40612 ; AnthonyReamon | Georgia Middle ( 06/07/1994 | 01/09/1995 |

Reamon (db) | _ Bouyer | Bankruptcy Court | | |

Receipt 06/26/2020 13:35:33 1340461095

 

User Globalcitizen

Client Code
Description All Court Types Party Search

All Courts; Name bouyer, Anthony; All Courts; Page: 6
BillablePages 1 ($0.10)

of 3 6/26/2020, 11:35 AM
